Name: 88/558/ECSC: Commission Decision of 14 October 1988 approving aid from Portugal to the coal industry during 1988 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy
 Date Published: 1988-11-12

 Avis juridique important|31988D055888/558/ECSC: Commission Decision of 14 October 1988 approving aid from Portugal to the coal industry during 1988 (Only the Portuguese text is authentic) Official Journal L 307 , 12/11/1988 P. 0049 - 0049*****COMMISSION DECISION OF 14 OCTOBER 1988 APPROVING AID FROM PORTUGAL TO THE COAL INDUSTRY DURING 1988 ( ONLY THE PORTUGUESE TEXT IS AUTHENTIC ) ( 88/558/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, HAVING REGARD TO COMMISSION DECISION NO 2064/86/ECSC OF 30 JUNE 1986 ESTABLISHING COMMUNITY RULES FOR STATE AID TO THE COAL INDUSTRY ( 1 ), WHEREAS : I BY LETTERS OF 29 APRIL, 16 MAY AND 1 AUGUST 1988 THE PORTUGUESE GOVERNMENT INFORMED THE COMMISSION, PURSUANT TO ARTICLE 9 ( 2 ) OF DECISION NO 2064/86/ECSC, OF THE FINANCIAL MEASURES IT INTENDS TO TAKE DURING 1988 TO GIVE DIRECT OR INDIRECT SUPPORT TO THE COAL INDUSTRY . AID TO COVER OPERATING LOSSES TOTALLING ESC 279 965 000 IS SUBMITTED FOR THE APPROVAL OF THE COMMISSION UNDER THE ABOVE DECISION . THIS AID WILL COVER THE DIFFERENCE BETWEEN PROJECTED AVERAGE COSTS AND PROJECTED AVERAGE REVENUE FOR EACH TONNE PRODUCED . THE AID WILL NOT EXCEED EXPECTED OPERATING LOSSES AND HENCE COMPLIES WITH THE CONDITIONS OF ARTICLE 3 ( 1 ) OF THE DECISION . THE PURPOSE OF THE AID IS TO PREVENT PREMATURE PIT CLOSURES AND FORMS PART OF A REGIONAL INDUSTRIAL DIVERSIFICATION POLICY . IT HENCE CONTRIBUTES TO SOLVING THE SOCIAL AND REGIONAL PROBLEMS RELATED TO DEVELOPMENTS IN THE COAL INDUSTRY, IN ACCORDANCE WITH THE THIRD INDENT OF ARTICLE 2 ( 1 ). II THE FOLLOWING OBSERVATIONS SHOULD BE MADE ON THE COMPATIBILITY OF THE PROPOSED AID TO CURRENT PRODUCTION IN 1988 WITH THE PROPER FUNCTIONING OF THE COMMON MARKET : _ THERE ARE UNLIKELY TO BE SUPPLY DIFFICULTIES IN 1988, _ PORTUGUESE COAL PRICES SHOULD NOT, IN PRINCIPLE, LEAD TO INDIRECT AID TO COAL USERS IN 1988 . THEREFORE THE AID TO BE GRANTED TO THE CURRENT PRODUCTION OF THE PORTUGUESE COAL INDUSTRY IN 1988 IS COMPATIBLE WITH THE PROPER FUNCTIONING OF THE COMMON MARKET . III PURSUANT TO ARTICLE 11 ( 2 ) OF DECISION NO 2064/86/ECSC, THE COMMISSION MUST ENSURE THAT THE DIRECT AID TO CURRENT PRODUCTION WHICH IT AUTHORIZES IS USED EXCLUSIVELY FOR THE PURPOSES SET OUT IN ARTICLES 3 TO 6 THEREOF . THE COMMISSION MUST THEREFORE BE INFORMED OF THE AMOUNTS OF PAYMENTS AND THE MANNER IN WHICH THEY ARE APPORTIONED . HAS ADOPTED THIS DECISION : ARTICLE 1 PORTUGAL IS HEREBY AUTHORIZED TO GRANT AID TO COVER OPERATING LOSSES TOTALLING ESC 279 965 000 TO THE COAL INDUSTRY WITH EFFECT FROM 1 JANUARY 1988 FOR THE 1988 CALENDAR YEAR . ARTICLE 2 THE PORTUGUESE GOVERNMENT SHALL INFORM THE COMMISSION BY 30 JUNE 1989 OF THE ACTUAL AMOUNTS OF AID PAID IN 1988 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE PORTUGUESE REPUBLIC . DONE AT BRUSSELS, 14 OCTOBER 1988 . FOR THE COMMISSION NICOLAS MOSAR MEMBER OF THE COMMISSION ( 1 ) OJ NO L 177, 1 . 7 . 1986, P . 1 .